MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
October 4, 2007
Caruthers et al v. Myers (S54969). Upon consideration by the court. Petitioners' argument that
the Attorney General's certified ballot title for Initiative Petition No. 90 (2008) does not comply
substantially with ORS 250.035(2) to (7) is not well taken. The court certifies to the Secretary of
State the Attorney General's certified ballot title for the proposed ballot measure.  
Caruthers v. Myers (S55106). Upon consideration by the court. Petitioners' argument that the
Attorney General's certified ballot title for Initiative Petition No. 99 (2008) does not comply
substantially with ORS 250.035(2) to (7) is not well taken. The court certifies to the Secretary of
State the Attorney General's certified ballot title for the proposed ballot measure.  
Pelikan v. Myers (S54970). Upon consideration by the court. Petitioner's argument that the
Attorney General's certified ballot title for Initiative Petition No. 91 (2008) does not comply
substantially with ORS 250.035(2) to (7) is not well taken.  The court certifies to the Secretary of
State the Attorney General's certified ballot title for the proposed ballot measure.  

CERTIFIED QUESTIONS, CERTIFIED APPEALS,
MANDAMUS PROCEEDINGS, AND OTHER MATTERS
October 4, 2007
Howell et al v. Willamette Urology, P. C., et al  (S55099). Alternative writ of mandamus issued.